UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7233



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WAYNE MARK BROWN,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd and Patrick Michael
Duffy, District Judges. (CR-98-1126, CA-02-1434-0-23)


Submitted:   November 6, 2003           Decided:     November 20, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne Mark Brown, Appellant Pro Se. Marshall Prince, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne Mark Brown seeks to appeal the district court’s order

denying his § 2255 motion.     We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than sixty days after

the entry of the district court’s final judgment or order,   Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6). This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on April

30, 2003. The notice of appeal was filed on July 21, 2003.* Because

Brown failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

We deny Brown’s motion for appointment of counsel.     We dispense

with oral argument because the facts and legal contentions are




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have properly been delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                 2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3